 



Exhibit 10.13
ORBITAL SCIENCES CORPORATION
NONQUALIFIED
MANAGEMENT DEFERRED
COMPENSATION PLAN
AMENDED AND RESTATED
AS OF JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



ORBITAL SCIENCES CORPORATION
NONQUALIFIED MANAGEMENT DEFERRED COMPENSATION PLAN
AMENDED AND RESTATED AS OF JANUARY 1, 2005
     WHEREAS, Orbital Sciences Corporation (“Orbital”) has decided to establish
a deferred compensation plan for a select group of its key management and highly
compensated employees; and
     WHEREAS, the purpose of this Plan is to provide a select group of
management or highly compensated employees with a tax-deferred capital
accumulation program through their voluntary deferrals of Base Salary and Bonus
and the allocation of Company Discretionary Contributions;
     WHEREAS, this Plan of deferred compensation is intended to be a “top-hat
plan” (i.e., an unfunded deferred compensation plan maintained for a select
group of management or highly compensated employees) pursuant to
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974 (“ERISA”); and
     WHEREAS, this Plan is amended and restated to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), any regulations
promulgated thereunder and any other applicable guidance.
     NOW, THEREFORE, the Orbital Sciences Corporation Nonqualified Management
Deferred Compensation Plan is hereby amended and restated as of January 1, 2005
in accordance with the following terms and conditions:
ARTICLE 1 - Definitions
     Unless the context or subject matter otherwise requires, the following
definitions shall govern the Plan:
     Section 1.01 Base Salary — the base salary established by the Company to be
earned by a Participant during a calendar year.
     Section 1.02 Beneficiary — a person (other than the Participant) who is
entitled to receive benefits under the Plan because of his designation for such
benefits by the Participant under the provisions of this Plan.
     Section 1.03 Board — the Board of Directors of Orbital Sciences
Corporation.
     Section 1.04 Bonus — Management Incentive Plan compensation (or any
successor plan).

 



--------------------------------------------------------------------------------



 



     Section 1.05 Committee — the Human Resources and Compensation Committee
appointed by the Board to administer the Plan.
     Section 1.06 Company — Orbital Sciences Corporation and its successors.
     Section 1.07 Company Discretionary Contributions — the contributions made
by the Company pursuant to the provisions of Section 3.02 of the Plan.
     Section 1.08 Deferrals — the portion of a Participant’s Base Salary and/or
Bonus that is deferred pursuant to the provisions of Article 3 of the Plan.
     Section 1.09 Deferral Account — the separate unfunded account established
and maintained on the books of the Company for each Participant pursuant to the
provisions of Article 6 of the Plan, which is credited with Company
Discretionary Contributions and Deferrals made on the Participant’s behalf. The
Deferral Account shall include account balances accumulated under the Prior Plan
that have been transferred to this Plan. To the extent necessary to reflect
different vesting schedules and/or distribution dates, a Participant’s Deferral
Account can include multiple sub-accounts.
     Section 1.10 Deferral Election Form — the form designated by the Company
for use by Participants to (a) contribute Deferrals to the Plan, (b) designate
the deemed investment of the Deferral Account, and (c) select the timing and
form of the distribution of Deferrals, Company Discretionary Contributions
and/or amounts transferred to the Plan from the Prior Plan. The Committee may
change the form at any time.
     Section 1.11 Effective Date — September 1, 2003.
     Section 1.12 Forfeiture — that portion of a Participant’s Deferral Account
that is attributable to Company Discretionary Contributions and that is not
Vested as of the date the Participant terminates employment with the Company.
     Section 1.13 Grandfathered Amounts — any amounts deferred under the Plan
for taxable years beginning prior to January 1, 2005 for which the Participant
had a vested right as of December 31, 2004.
     Section 1.14 Involuntary Separation From Service — events which result in a
separation from service with the Company and which are generally not initiated
by a Participant, including but not limited to a layoff, disability or discharge
by the Company for any reason.

2



--------------------------------------------------------------------------------



 



     Section 1.15 Participant — an employee of the Company who is (a) determined
by the Company to be a member of a select group of the Company’s management or
highly compensated employees; and (b) designated by the Committee as a
Participant under the Plan.
     Section 1.16 Performance-Based Compensation — compensation that meets the
requirements of performance-based compensation specified in Code
Section 409A(a)(4)(B)(iii) and its regulations and other guidance promulgated
thereunder. Performance-Based Compensation shall be designated as such by the
Committee and must relate to services performed by the Participant during a
designated incentive period of at least twelve (12) months.
     Section 1.17 Plan — this Nonqualified Management Deferred Compensation Plan
and any modification, amendment, extension or renewal thereof.
     Section 1.18 Plan Year — the calendar year ending each December 31.
     Section 1.19 Prior Plan — the Orbital Sciences Corporation 1995 Deferred
Compensation Plan as in existence immediately prior to the transfer of assets
and liabilities from such plan to this Plan, effective as of September 1, 2003.
     Section 1.20 Specified Employee — a key employee (as defined in Code
Section 416(i)) of the Company. An employee will be considered a “key employee”
if such employee meets the requirements of this Section 1.20 at any time during
the 12-month period ending on December 31 of any year (the “Identification
Date”). If a person is a key employee, the person is treated as a Specified
Employee for the 12-month period beginning on the April 1st following the
Identification Date, but only with respect to the payment of any benefits that
are not Grandfathered Amounts.
     Section 1.21 Unforeseeable Emergency — a severe financial hardship of the
Participant resulting from: an illness or accident of the Participant, the
Participant’s spouse, or the Participant’s dependent (as defined in Code
Section 152(a)); loss of the Participant’s property due to casualty (including
the need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. “Unforeseeable Emergency” may include the
need to pay for medical expenses, including non-refundable deductibles, as well
as for the costs of prescription drug medication for the Participant and/or his
spouse and dependents (as defined in Code Section 152(a)), or pay for the
funeral expenses of a spouse or a dependent (as defined in Code Section 152(a)).
Whether a Participant is faced with an Unforeseeable Emergency shall be
determined by the Committee on the relevant facts and circumstances of each
case, but, in any case, a distribution on account of Unforeseeable Emergency may
not be made to the extent that such emergency is or may be relieved through:
reimbursement or compensation from insurance or otherwise, by liquidation of

3



--------------------------------------------------------------------------------



 



the Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship; or by cessation of deferrals under the Plan.
     Section 1.22 Valuation Date — the date on which a Participant’s Deferral
Account is credited with Deferrals and earnings. For purposes of this Plan, and
in accordance with the terms set forth by the Plan’s third-party administrator,
a Participant’s Deferral Account will be subject to daily valuation.
     Section 1.23 Vested — a Participant’s nonforfeitable interest in a portion
of his Deferral Account. A Participant’s Vested interest shall be determined in
accordance with the provisions of Article 5 of the Plan.
     Section 1.24 Voluntary Separation From Service — events, other than those
classified as an Involuntary Separation From Service, which are initiated by the
Participant and which result in a separation from service with the Company. For
purposes of this Plan, a Participant’s death will constitute a Voluntary
Separation From Service.
ARTICLE 2 — Eligibility and Participation
     Section 2.01 Eligible Persons. Eligibility to participate in the Plan is
limited to (a) those management or highly compensated employees of the Company
with a Base Salary of $125,000 or greater on January 1 of any Plan Year, and
(b) any additional management or highly compensated employees of the Company who
are designated as Participants by the Committee.
     Section 2.02 Notice of Participation. The Committee shall notify in writing
each Participant of his designation to participate in the Plan.
     Section 2.03 Date of Entry. Those persons who are designated to participate
in the Plan on or after the Effective Date shall become a Participant thirty
(30) days after they are notified in writing of their designation to participate
in the Plan.
     Section 2.04 Application for Participation. As a condition to participation
during any Plan Year, an eligible employee shall enroll in the Plan by making an
election in accordance with Section 3.01 herein on the Company-approved Deferral
Election Form. If, with respect to any Plan Year, a Participant fails to submit
the form in a timely manner, he will be ineligible to make Deferrals in that
Plan Year.
     Section 2.05 Limitation on Participants. The Committee, in its sole
discretion, may determine who qualifies as a Participant and may change the
criteria (including salary requirements) at any time. The effective date of such
change shall be determined by the Committee.

4



--------------------------------------------------------------------------------



 



     Section 2.06 Removal from Participation. The Committee may terminate a
Participant’s participation for any reason. A Participant who is prospectively
terminated from participating in this Plan is ineligible to make Deferrals or
receive an allocation of Company Discretionary Contributions effective as of the
date of termination in the Plan as determined by the Committee.
ARTICLE 3 — Participant Deferrals and Company Contributions
     Section 3.01 Participant Deferrals. As set forth more fully below, a
Participant may defer a portion of his Base Salary, which would otherwise be
earned and payable during any Plan Year, by executing a Deferral Election Form
pursuant to subsection (a) of this Section. A Participant may defer a portion of
his Bonus, which would otherwise be earned and payable during any Plan Year, by
executing a Deferral Election Form pursuant to subsection (b) of this Section.
Subject to the rules set forth by the Committee and the limitations set forth
below, the maximum Deferral is one hundred percent (100%) of the Participant’s
Base Salary and Bonus. No deferral election shall reduce a Participant’s
compensation below the amount necessary to satisfy the following obligations:
applicable employment taxes (e.g., FICA/Medicare) on amounts paid or deferred;
withholding requirements of a Company-sponsored benefit plan; or income tax
withholding for compensation that is not deferred. Except as otherwise provided
under this Plan, once an election to defer amounts under this Plan for any
calendar year has become effective (e.g., as of January 1st), that election
shall be irrevocable.
     (a) Salary Deferral Contribution.
          (i) Submission of Deferral Election Form. Each Participant who wishes
to participate in the Plan and defer a portion of his Base Salary must submit a
Deferral Election Form to the Committee no later than December 15 of the year
immediately prior to the Plan Year with respect to which the election is to be
effective. The Deferral Election Form, once properly completed and submitted to
the Committee, shall be effective as of the first pay period of the following
Plan Year. In the case of a person who becomes a Participant after the first day
of a Plan Year, the Deferral Election Form must be filed with the Committee no
later than thirty (30) days after he becomes eligible to participate in the Plan
or as otherwise determined by the Committee. However, such election shall be
prospective and shall apply only to Base Salary earned after the election is
made. If, with respect to any Plan Year, a Participant fails to submit the form
in a timely manner, he will be ineligible to make Deferrals in that Plan Year.
The Deferral Election Form is effective for one 12-month period only. A
Participant must file a new Deferral Election Form each year as determined by
the Committee.
          (ii) Deferral Period. The Deferral Election Form will establish the
deferral period for the Base Salary. The deferral period shall begin on the
first day of the Plan Year with respect to which the Deferral Election Form is
filed (or, in the case of Participants becoming

5



--------------------------------------------------------------------------------



 



eligible after the Effective Date, on the first day of a pay period following
the filing of a Deferral Election Form). The deferral period shall end on the
earlier of: (A) a Participant’s separation from service; or (B) the scheduled
in-service withdrawal date specified on the Deferral Election Form (such
scheduled in-service withdrawal dates shall be a minimum of two years from the
date the deferral period commenced). The Participant may designate different
deferral periods for the Base Salary contributed each Plan Year by filing a
separate Deferral Election Form in accordance with Section 3.01(a)(i).
     (b) Bonus Deferral Contribution.
          (i) Submission of Deferral Election Form. Each Participant who wishes
to participate in the Plan and defer a portion of his Bonus must submit a
Deferral Election Form to the Committee no later than December 15 of the year
immediately prior to the Plan Year with respect to which the election is to be
effective. Notwithstanding the foregoing, and at the option of the Committee,
for deferrals of any Bonus that qualifies as Performance-Based Compensation, a
Participant may file a Deferral Election Form with the Committee at any time up
to the date that is at least six (6) months before the end of the performance
period.
          The Deferral Election Form with respect to Bonuses is effective for
one 12-month period only. A Participant must file a new Deferral Election Form
in order to defer the Bonus that is earned during the subsequent 12-month period
commencing each January 1.
          (ii) Deferral Period. If a Participant has elected to defer his Base
Salary, the deferral period corresponding to the Base Salary deferred in a Plan
Year will govern the deferral period for the Bonus earned with respect to that
Plan Year. If a Participant has not elected to defer his Base Salary, the
Deferral Election Form with respect to the Bonus will establish the deferral
period for the Bonus. Such deferral period shall begin on the January 1
following the Plan Year with respect to which the Bonus was earned and shall end
on the earlier of: (A) a Participant’s separation from service; or (B) the
scheduled in-service withdrawal date specified on the Deferral Election Form
(such scheduled in-service withdrawal dates shall be a minimum of two years from
the date the deferral period commenced). If a Participant has not elected to
defer his Base Salary, the Participant may designate different deferral periods
by filing a separate Deferral Election Form for each Bonus.
     Section 3.02 Company Discretionary Contributions. The Company, in its sole
and absolute discretion, may at any time credit a Company Discretionary
Contribution to a Participant’s Deferral Account. The Company shall determine
the amount of the Company Discretionary Contribution, which Participants are
eligible to share in the allocation of the Company Discretionary Contribution
and the vesting of the Company Discretionary Contribution. Participants who,
with respect to any Plan Year, are not making Deferrals may, in the sole
discretion of the Committee, be eligible for the allocation of a Company
Discretionary Contribution for such Plan Year. In the event a Participant has
not established a Deferral

6



--------------------------------------------------------------------------------



 



Account, the Company shall determine how the Company Discretionary Contribution
will be deemed invested until such time as the Participant directs otherwise.
     Section 3.03 Amounts Transferred from Prior Plan. Effective September 1,
2003, all assets and liabilities attributable to the Prior Plan were transferred
to and became payable under this Plan. The deferral period for amounts
attributable to the Prior Plan held in a Participant’s Deferral Account began on
September 1, 2003 and ends on the earlier of: (A) a Participant’s termination
from employment; or (B) the scheduled in-service withdrawal date specified on
the Deferral Election Form (which date is not prior to September 1, 2005). If a
Participant failed to submit such a Deferral Election Form, the amount held in
such Participant’s Deferral Account attributable to the Prior Plan shall be paid
in a lump sum following his termination from employment (whether on account of
an Involuntary Separation From Service or a Voluntary Separation From Service).
ARTICLE 4 — Investment of Deferral Account
     Section 4.01 Participant Election. The Participant may elect in writing to
have a specified percentage of his Deferral Account deemed invested in one or
more investment fund(s) made available by the Company from time to time provided
that the specified percentage is in whole numbers, the minimum designation is
one percent (1%) and the sum of the percentages allocated does not exceed one
hundred percent (100%). The Participant agrees on behalf of himself and his
Beneficiary to assume all risks in connection with any decrease in the value of
funds credited to the Participant’s Deferral Account that are deemed so invested
or which continue to be deemed to be invested in accordance with the provisions
of the Plan. The Committee may add, delete or otherwise alter the deemed
investments allowed under this Plan at any time.
     Section 4.02 Change of Deemed Investment Election. In accordance with any
procedures established by the Committee, each Participant may elect to change
the deemed investment of all or a portion of his Deferral Account among the
investments then allowed by the Plan on a daily basis by providing the Committee
with such completed forms as the Committee may require.
     Section 4.03 Investment Options. In addition to those investment funds made
available by the Company from time to time, any funds credited to the Deferral
Account may be kept in cash or invested and reinvested in mutual funds, stocks,
bonds, securities, insurance contracts, or any other assets as may be selected
by the Committee. Notwithstanding the foregoing, the Committee may (but is not
required to) invest the funds reflected in the Deferral Account of a Participant
in accordance with the Participant’s deemed investment directions.

7



--------------------------------------------------------------------------------



 



ARTICLE 5 — Vesting and Forfeiture of Benefits
     Section 5.01 Participant Deferral. Each Participant will be Vested in the
amounts in his Deferral Account attributable to Deferrals and his account
balance accumulated under the Prior Plan (and associated earnings thereof) at
all times.
     Section 5.02 Company Contributions. Each Participant will be Vested in the
amounts in his Deferral Account attributable to Company Discretionary
Contributions upon the earlier of: (i) the date the Participant satisfies the
vesting schedule established below; (ii) the date the Participant reaches age
sixty (60) provided the Participant is still employed by the Company; or
(iii) the date the Participant becomes disabled (as determined by the Committee
in its sole discretion). Notwithstanding the above, if a Participant dies while
in the employ of the Company, all amounts credited to the Participant’s Deferral
Account will be Vested.
     Each Participant shall vest in the Company Discretionary Contributions
credited to his Deferral Account in accordance with the following schedule: a
Participant who completes one year of service with the Company will be 33%
Vested in all Company Discretionary Contributions allocated to his Deferral
Account; a Participant who completes two years of service with the Company will
be 66% Vested in all Company Discretionary Contributions allocated to his
Deferral Account; and a Participant who completes three years of service with
the Company will be 100% Vested in all Company Discretionary Contributions
allocated to his Deferral Account.
     For purposes of calculating years of service under the aforementioned
vesting schedule, a Participant will be credited with one year of service for
each Plan Year in which he works 1,000 hours of service. The term “hours of
service” shall have the same meaning ascribed thereto in the Deferred Salary &
Profit Sharing Plan For Employees of Orbital Sciences Corporation.
     Notwithstanding the above, the Committee may modify the aforementioned
vesting schedule for Company Discretionary Contributions not yet made to the
Plan at any time.
     Section 5.03 Forfeitures. All Forfeitures in a Participant’s Deferral
Account as of the date the Participant terminates employment with the Company
shall be cancelled, and the Participant shall forfeit any right to the payment
to him of such Forfeitures.
ARTICLE 6 — Deferral Account
     Section 6.01 Deferral Accounts. The Committee shall establish and maintain
a Deferral Account for each Participant under the Plan. Each Participant’s
Deferral Account shall be further divided into separate sub-accounts
(“investment fund sub-accounts”), each of which corresponds to a deemed
investment fund elected by the Participant pursuant to Section 4.01. The
Participant’s Deferral Account shall be credited as follows:

8



--------------------------------------------------------------------------------



 



          (a) As of each Valuation Date, the Committee shall credit the
investment fund sub-accounts of the Participant’s Deferral Account with (i) an
amount equal to the Deferrals made by the Participant during each pay period in
accordance with the Participant’s elections under Section 4.01 and (ii) an
amount equal to the Company Discretionary Contributions allocated to the
Participant during any such pay period. The portion of the Participant’s
Deferrals or Company Discretionary Contributions that the Participant has
elected to be deemed to be invested in a certain type of investment fund shall
be credited to the investment fund sub-account corresponding to that investment
fund.
          (b) As of each Valuation Date, each deemed investment fund sub-account
of the Participant’s Deferral Account shall be credited with earnings or losses.
     Section 6.02 Quarterly Reports. The Committee shall make available Deferral
Account information to Participants at least quarterly.
     Section 6.03 Title to Assets. The Company shall not be required to
segregate any assets of any kind to meet the obligation of the Plan. Any claim
of title to and beneficial ownership of any assets which the Company has
designated to pay the deferred compensation benefits hereunder shall at all
times be that of a general unsecured creditor of the Company, and a Participant
shall have no property rights in those assets.
ARTICLE 7- Benefit Distributions
     Section 7.01 In General. Unless they are forfeited in accordance with
Article 5, the terms and conditions of benefit payments to a Participant who is
eligible to receive benefits under the Plan are set forth in this Article.
Except as provided in Section 7.11, distributions pursuant to Sections 7.02,
7.03 and 7.09 will commence as soon as administratively feasible after the last
day of the month following the month that contains the Participant’s separation
from service date. Distributions pursuant to Sections 7.05, 7.06 and 7.07 shall
be made as soon as administratively feasible after he becomes eligible for such
distribution.
     Section 7.02 Voluntary Separation From Service. Upon a Participant’s
Voluntary Separation From Service, the Participant is entitled to a distribution
of benefits from the Vested portion of his Deferral Account. With respect to
Grandfathered Amounts, the Participant may request a change to the form of
distribution previously elected by submitting a written request to the
Committee. The Committee then may approve or deny the request at its sole
discretion.
     With respect to all Plan benefits other than Grandfathered Amounts, except
as provided in Section 7.04, the form of distribution is the form irrevocably
elected on the Deferral Election Form. The forms of distribution permitted are
set forth below:

9



--------------------------------------------------------------------------------



 



          (a) Normal Form of Distribution. The normal form of distribution is a
lump sum payment.
          (b) Optional Forms of Distribution. Participants who properly complete
and submit a Deferral Election Form in accordance with Article 3 may elect to
receive their distribution of benefits in monthly installment payments not to
exceed six years and/or 72 installment payments. Such monthly installment
payments must be paid out in 12-month increments, e.g., a Participant may only
request 12, 24, 36, 48, 60 or 72 installment payments.
          (c) Distribution of Small Benefits. Notwithstanding the foregoing, if
the Participant’s Deferral Account is ten thousand dollars ($10,000) or less, a
distribution for any reason shall be made in the form of a lump-sum payment.
     Section 7.03 Involuntary Separation From Service. Upon a Participant’s
Involuntary Separation From Service, the Participant is entitled to a
distribution of benefits from the Vested portion of his Deferral Account. With
respect to Grandfathered Amounts, the Participant may request a change to the
form of distribution previously elected by submitting a written request to the
Committee. The Committee may then approve or deny the request at its sole
discretion.
     With respect to all Plan benefits other than Grandfathered Amounts, except
as provided in Section 7.04, the form of distribution is the form irrevocably
elected on the Deferral Election Form. The forms of distribution permitted are
set forth in Sections 7.02(a), (b) and (c) above.
     Section 7.04 Changes in Elected Form of Plan Benefits Other Than
Grandfathered Amounts. Notwithstanding the foregoing, and subject to Code
Section 409A, accompanying regulations and any related guidance, the Committee,
in its sole discretion, is authorized to provide a Participant with the right to
change a form of a benefit comprised of non-Grandfathered Amounts previously
elected by a Participant on his Deferral Election Form provided that such
election change (i) does not take effect until at least 12 months after the date
on which the new Deferral Election Form is filed with the Committee, (ii) the
payment with respect to such change in election is deferred for a period of not
less than 5 years after the date such payment would otherwise have been made or
would commence to be paid (except to the extent payable as a result of death or
disability), and (iii) the election change is made at least 12 months prior to
the date the payment(s) would otherwise have commenced. In the case of an
ineffective change, benefits will be paid in accordance with the most recent
valid Deferral Election Form.
     Section 7.05 Scheduled In-Service Withdrawals. Subject to Section 7.05(a)
and Section 7.11, a Participant who properly completes and submits a Deferral
Election Form and elects to receive a distribution prior to his separation from
service will receive benefits in one (1) lump sum payment or in monthly
installment payments not to exceed six years and/or 72

10



--------------------------------------------------------------------------------



 



installment payments. Such monthly installment payments must be paid out in
12-month increments, e.g., a Participant may only request 12, 24, 36, 48, 60 or
72 installment payments.
          (a) Criteria to Elect Scheduled In-Service Withdrawal. In order to
select a scheduled in-service withdrawal date, a Participant must complete a
Deferral Election Form and elect a distribution date that is at least two
(2) years from the date the deferral period commenced. Notwithstanding any
provision of this Plan to the contrary, a Participant shall not be entitled to
receive the unvested portion of his Deferral Account. In this case, the deferral
period with respect to the unvested portion shall be automatically extended
until the Participant becomes Vested in such amount. If the Participant elected
to receive a lump sum payment prior to becoming Vested, the portion of his
Deferral Account that was unvested at his scheduled in-service withdrawal date
shall, subject to Section 7.11, be paid in a lump sum as soon as practical after
he becomes Vested in such amount. If the Participant elected to receive monthly
installment payments prior to becoming Vested, the portion of his Deferral
Account that was unvested at his scheduled in-service withdrawal date shall be
paid out after he becomes Vested in monthly installments equal to the number of
payments remaining in the scheduled in-service withdrawal.
          (b) Election to Extend Scheduled In-Service Withdrawal.
Notwithstanding the foregoing, the Committee, in its sole discretion, is
authorized to provide a Participant with a one-time right to extend the
in-service withdrawal date originally elected by such Participant to a later
date if the election change (i) does not take effect until at least twelve
(12) months after the date on which the new election is filed with the
Committee, (ii) the payment with respect to such change in election is deferred
for a period of not less than five (5) years after the date such payment would
otherwise have been made or would commence to be paid (except to the extent
payable as a result of death or disability), and (iii) the election change is
made at least twelve (12) months prior to the date the payment(s) would
otherwise have commenced.
     Section 7.06 Nonscheduled In-Service Withdrawals of Grandfathered Amounts.
A Participant may request to receive all Grandfathered Amounts in the form of a
lump sum payment at any time. Subject to the approval of the Committee, a
Participant who elects this type of benefit distribution will receive ninety
percent (90%) of the Vested portion of his Grandfathered Amounts and will
forfeit the remaining ten-percent (10%). As a result of such non-scheduled
in-service withdrawal, the Participant will be ineligible to participate in the
Plan for purposes of making Deferrals for the Plan Year next following the Plan
Year in which he received the lump sum payment.
     Section 7.07 Hardship Distributions — Withdrawal of Deferrals.
     In the event that a Participant suffers an Unforeseeable Emergency (defined
below), the Participant shall be permitted to withdraw from the Vested portion
of his Deferral Account an amount equal to the amount reasonably necessary to
satisfy the emergency need

11



--------------------------------------------------------------------------------



 



(which may include amounts necessary to pay any Federal, state, or local income
taxes or penalties reasonably anticipated to result from the distribution). The
Participant must first submit a written withdrawal request to the Committee
explaining the nature of the Unforeseeable Emergency and the amount required to
meet the need. The Participant will be required to certify that the need cannot
be reasonably met from other sources. If a Participant qualifies for a hardship
distribution under this Section 7.07 or has received a hardship distribution
pursuant to Treasury Regulation Section 1.401(k)-1(d)(3), he may cancel his
deferral election with regard to compensation to be earned in the remainder of
the Plan Year. Any later deferral election will be subject to the provisions
under Code Section 409A governing initial deferral elections.
     Section 7.08 Forfeiture of Company Discretionary Contributions.
Notwithstanding any provisions of this Plan to the contrary, if (a) a
Participant’s separation from service (whether on account of an Involuntary
Separation From Service or a Voluntary Separation From Service) is due to theft,
proven dishonesty, gross misconduct, embezzlement, fraud, conviction of a felony
(whether or not related to the employment relationship), disclosure of trade
secrets or business information of the Company or use of the facilities,
premises or other assets of the Company to conduct unlawful or unauthorized
activities or transactions, or (b) a Participant, subsequent to separation from
service, violates the terms of any restrictive covenant applicable to the
Participant, then all unpaid amounts credited to the Participant’s Deferral
Account attributable to Company Discretionary Contributions shall be forfeited.
All determinations as to the applicability of this Section 7.08 shall be
determined by the Committee in its sole discretion and shall be conclusive.
     Section 7.09 Death Benefits.
          (a) Death Before Separation from Service. In the event that a
Participant incurs a Voluntary Separation From Service because of death, his
Beneficiary shall be entitled to receive a death benefit that shall equal the
value of the Participant’s Deferral Account, as of the Valuation Date
immediately preceding the distribution date. The portion of the death benefit
attributable to the Participant’s Deferral Account shall be paid in accordance
with the distribution form selected by the Participant (but subject to 7.02(c)).
          (b) Death After Separation from Service. In the event that a
Participant who is receiving a monthly distribution of benefits after incurring
a Voluntary or Involuntary Separation From Service dies, his Beneficiary shall
be entitled to receive the remaining installment payments from the Participant’s
Deferral Account as they become due. Payment of benefits under this Section
shall be made in the form of payment selected by the Participant.
Notwithstanding the foregoing, with respect to payment of any remaining
Grandfathered Amounts, the Committee, in its sole discretion, may elect to pay
any remaining benefit payable to the Beneficiary in the form of a lump sum
payment as soon as reasonably practicable after the date of death.

12



--------------------------------------------------------------------------------



 



     Section 7.10 Tax Liability. In the event the Plan is required to distribute
benefits to any Participant in compliance with a change in the law, the
Participant shall bear all tax consequences associated with the premature
payment of his Deferral Account. Notwithstanding the above, the Participant will
be responsible for all taxes in conjunction with the deferral or distribution of
his benefits.
     Section 7.11 Payments to Specified Employees. Any payment to a Specified
Employee on account of a Voluntary Separation From Service or Involuntary
Separation From Service, shall not commence earlier than the first date of the
seventh month following the date of separation from service. Payments to which a
Specified Employee would otherwise be entitled during the first six months
following the date of separation from service will be accumulated and paid out
in a lump sum commencing the first date of the seventh month following the date
of Separation from Service.
ARTICLE 8 — Administration
     Section 8.01 Responsibilities and Powers of Committee. The Committee shall
be the agent for service of legal process regarding any litigation arising out
of the operation and administration of the Plan. The Plan shall be administered
by the Committee. The Committee shall have the authority to delegate some or all
of its powers with respect to the Plan to designated representatives, including,
but not limited to, the Company’s Pension and Retirement Committee. Subject to
Section 10.11, the Committee shall also have the discretionary power to
establish and revise rules and procedures relating to the administration of the
Plan, interpret the provisions of the Plan and answer all questions and settle
all disputes which may arise in connection with the Plan.
     Section 8.02 Interpretation of Plan. The Committee shall, subject to the
requirements of the law, be the sole judge of the standard of proof required in
any case and the application and interpretation of this Plan, and decisions of
the Committee shall be final and binding on all parties. The Committee shall
have the exclusive right and discretionary authority to construe the terms of
the Plan, to resolve any ambiguities, and to determine any questions which may
arise with the Plan’s application or administration, including but not limited
to, determination of eligibility for benefits. Whenever in the Plan the
Committee is given discretionary powers, the Committee shall exercise such
powers in a uniform and nondiscriminatory manner. The Committee shall process a
claim for benefits as speedily as is feasible, consistent with the need for
adequate information and proof necessary to establish the Participant’s benefit
rights and to commence payment of benefits.

13



--------------------------------------------------------------------------------



 



ARTICLE 9 — Application for Benefits and Claims Procedure
     Section 9.01 Notice of Denial of Benefit. In the event that a request for
distribution of benefits is denied in whole or in part, a Participant whose
request for benefits has been denied shall be notified of such denial in writing
by the Committee. The denial notice shall specify the reason or reasons for the
denial, make specific references to pertinent Plan provisions, describe any
additional material or information necessary for the Participant to perfect the
claim, and shall advise the Participant of the procedure for the appeal of such
denial.
     Section 9.02 Appeals Procedure. All appeals shall be made in accordance
with the following procedure:
          (a) The Participant or his duly authorized representative shall file
with the Committee a request to appeal the denial within sixty (60) days of
notification by the Committee of the claim denial. The request shall be made in
writing, and shall set forth all of the facts upon which the appeal is based.
Appeals not timely filed shall be barred.
          (b) The Committee shall consider the merits of the Participant’s
written presentations, the merits of any facts or evidence in support of the
denial of benefits, and such other facts and circumstances as it shall deem
relevant.
          (c) Within forty-five (45) days after a request for review has been
received, the Committee shall render a decision upon the appealed claim that
shall be in writing and shall include specific reasons for the decision and
specific references to the pertinent Plan provisions on which the decision was
based. The decision rendered by the Committee shall be binding on all parties.
ARTICLE 10 — General Provisions
     Section 10.01 No Alienation or Assignment of Benefits. Payments of benefits
under this Plan to any Participant shall not be subject to any claim of any
creditor of such Participant, and, in particular, to the fullest extent
permitted by law, all such payments shall be free from attachment, garnishments,
trustee’s process, or any other legal or equitable process available to any
creditor of such Participant. No Participant shall have the right to alienate,
anticipate, commute, pledge, encumber, assign, sell, or transfer any potential
payment of benefits hereunder.
     Section 10.02 No Contract of Employment. Nothing contained herein shall be
construed as conferring upon a Participant the right to continue in the employ
of the Company.
     Section 10.03 Other Retirement Plans. Any compensation deferred under this
Plan shall not be deemed salary or other compensation to a Participant for the
purpose of computing

14



--------------------------------------------------------------------------------



 



benefits to which he may be entitled under any ERISA-covered benefit plan of the
Company, provided it is permissible to do so under such plan.
     Section 10.04 Heirs, Assigns and Successors. This agreement is binding upon
and inures to the benefit of the Company, its successors and assigns and the
Participant and his heirs, executors, administrators and legal representatives.
     Section 10.05 Amendment or Termination. The Committee has the right to
amend the Plan with retroactive effect if necessary, at any time; provided that,
in no event shall the Committee have the authority to adopt any amendment having
a significant cost to the Company. Except as provided below, the Board retains
the right to modify the powers of the Committee to amend the Plan, to amend the
Plan (with retroactive effect if necessary) or to terminate the Plan, at any
time.
     The Plan may be frozen at any time by the Board so that no new amounts can
be deferred under the Plan. In the event that the Plan is frozen, benefits shall
be held in the Plan and paid out in accordance with the terms of the Plan.
     The Plan may be terminated at any time by the Board, provided that, to the
extent required by Code Section 409A and its regulations and other guidance
thereunder: (i) all other account balance plans and arrangements maintained by
the Company are terminated with respect to all Participants, (ii) no payments,
other than those otherwise payable under the terms of the Plan absent a
termination of the Plan, are made within 12 months of the termination of the
Plan, (iii) all payments are made within 24 months of the termination of the
Plan, and (iv) the Company does not adopt another deferred compensation plan
with an account balance feature at any time for a period of five years following
the date of termination of the Plan.
     Section 10.06 Severability of Provisions. If any provision of this Plan
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof, and this Plan shall be construed
and enforced as if such provisions had not been included.
     Section 10.07 Controlling Law. This Plan shall be construed in accordance
with and governed by the laws of the Commonwealth of Virginia.
     Section 10.08 Grammatical Construction. Pronouns or other words indicating
the masculine gender shall be deemed to include the feminine gender, and
singular words shall include the plural in all cases where such meaning would be
appropriate.
     Section 10.09 Unauthorized Representations. The Company shall not be bound
by the representations of any person, other than the Committee, regarding
eligibility for benefits under the Plan or any other matter relating to the
Plan.

15



--------------------------------------------------------------------------------



 



     Section 10.10 Designation of Death Benefit Beneficiary. In accordance with
procedures established by the Committee, in its sole discretion, each
Participant may designate any person or persons (primarily or contingently) as
his Beneficiary to whom his Plan benefits shall be paid if he dies prior to
receipt of all such benefits. Such Beneficiary designation shall be effective
only if in writing on forms provided by the Committee and if such form is
delivered to the Committee during the lifetime of the Participant.
     Section 10.11 Compliance with Code Section 409A. This Plan is intended to
comply with the requirements of Code Section 409A and regulations and other
guidance thereunder. The Committee shall interpret the Plan provisions in a
manner consistent with the requirements of Code Section 409A and regulations and
other guidance thereunder. To the extent one or more provisions of this Plan do
not comply with Code Section 409A, such provision shall be automatically and
immediately voided, and shall be amended as soon as administratively feasible
and shall be administered to so comply.

16